MEMORANDUM **
Eleazar Basilio appeals from the restitution order imposed following his guilty-plea conviction for bank fraud, in violation of 18 U.S.C. § 1344. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Basilio contends that the district court’s restitution order violates the Mandatory Victims Restitution Act because it was premised on the entire amount attributable to the scheme rather than the amount for which he was personally accountable. Because Basilio admitted in his plea agreement to participating in a scheme to commit bank fraud, the district court did not abuse its discretion in imposing a restitution obligation on him based on the entire amount of loss caused by the scheme. See United States v. De La Fuente, 353 F.3d 766, 772 (9th Cir.2003); United States v. Riley, 335 F.3d 919, 931-32 (9th Cir.2003); *725United States v. Lawrence, 189 F.Sd 838, 846-47 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.